Summit App. No. 23713, 2009-Ohio-2340. It is ordered by the court, sua sponte, that this cause is no longer held for the decision in 2009-0833, State v. Simmons. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed June 24, 2009, as follows:
“Does the holding of Old Chief v. United States (1997), 519 U.S. 172, granting a right to a Defendant to stipulate to prior criminal convictions apply to state law prosecutions, or it is limited solely to prosecutions under federal law?”
It is ordered by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.